Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “10” and “12” have been used in the first embodiment to define an outer ring and an inner ring, respectively.  However in the reversed embodiment of figure 4 (paragraph 0056) the inner ring is now 10 and the outer ring is now 12 which is now assigning the same reference character to different parts.  See specification objection below.
Figure 2 is showing the bearing in the in use state thus there would be no axial clearance however reference character 56 appears in this drawing, since the axial clearance is closed prior to inserting the screw 56 should not appear in figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0050, the reference character 10 should be deleted, 10 is used for the outer ring/first ring not the bearing as a whole.  No reference character has been provided for the overall bearing in this case.
Paragraph 0056, as noted above in the drawing objection, is switching reference characters resulting in one reference character being assigned for two different parts.  It is suggested that the reference characters be reversed, however in doing so it is noted that the inner ring is now the split ring in this embodiment but 14 and 16 are used in the drawing which is also assigned to the outer ring in the first embodiment.  It is further suggested that the inner ring be defined as the split ring with halves 14’ and 16’.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first biasing means and second biasing means needs antecedent basis in the disclosure, see also the rejection under 35 USC 112(b) below.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13, line 2, “providing the rolling bearing” should be - -providing a rolling bearing- - since claim 13 is an independent claim drafted in a shorthand format this is the first occurrence of the bearing in the independent claim and - -a- - should be used.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 states that the axial clearance of the bearing is measured, however the specification provides no detail on how this step is to be done and it is not understood from the disclosure how the clearance can be measured.  First, the specification defines the axial clearance as 56, this is between the roller 20 and thrust ring 24.  While this is visible in the cross section the bearing is annular and the gap would not be visible in the assembled bearing and thus it is not understood from the disclosure how the gap is being measured if it can’t be seen.  The disclosure only states that the axial clearance is measured in paragraph 0052 and there are no other details of how the measurement process is being carried out.  How is a gap that is not visible in the actual product (only visible in a cross-sectional drawing) being measured?  Is there a special tool?  Are the parts shafted in a particular manner and then multiple measurement made to then calculate the clearance?  Since how the measurement of a gap that isn’t visible is being conducted the method claimed has not been described in such a way that one having ordinary skill in the art would understand how to carry out the method or how Applicant intends for the method to be carried out.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “biasing means for…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, as noted in the specification objection above, the specification does not use the phrase “biasing means” and thus there is no clear link in the specification made. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination it is being assumed that the first means is the spring and the second means is the screw and corresponding threaded hole as this is later defined in claim 16, however the dependent claim does not cure the deficiency in the written description/specification.  It is suggested that either the “means for” language be dropped from claim 15 and the structure that forms the means in claim 16 be incorporated or the specification be amended to clearly link the means to the spring and screw/threaded hole.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656